Citation Nr: 1040297	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for left foot drop.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to September 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Subsequently, the claims file was transferred to 
the jurisdiction of the RO in Baltimore, Maryland.

In August 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing is of record.  In her August 2010 
informal hearing presentation, and during the Board hearing, the 
Veteran's representative waived initial RO consideration of any 
new evidence added to the claims file since the January 2008 
statement of the case was issued.  The Board accepts this new 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran claims in written submissions and in 
his Board testimony that he currently has a left foot drop 
disorder as a consequence of negligent post-operative care at the 
Baltimore VA Medical Center (VAMC), where he underwent left hip 
replacement surgery in October 2005.  The Veteran contends that 
he did not have this difficulty prior to his October 2005 surgery 
and that improper handling by an X-ray technician or nurse on the 
night of his surgery caused nerve damage which, in turn, caused 
his left foot disorder.

The Board notes that a Veteran disabled as a result of VA medical 
treatment may receive compensation for a qualifying additional 
disability in the same manner as if such additional disability 
were service connected.  38 U.S.C.A. § 1151.  Effective for 
claims received on or after October 1, 1997, an additional 
disability is a qualifying disability if it was not the result of 
the Veteran's willful misconduct, the disability was caused by VA 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the VA, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after care or 
treatment is rendered.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish causation.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, it must be 
shown that the hospital care or medical or surgical treatment 
caused the Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The claims file reflects that the Veteran underwent surgery on 
October 17, 2005 for a left total hip replacement.  Following the 
surgery, during a post-op X-ray procedure the Veteran claims that 
the X-ray technician touched his incision, which caused much 
pain, and then after X-rays were taken either the X-ray 
technician or a nurse tightened too tightly the straps which held 
an abduction pillow in place between his legs.  

An October 17, 2005 discharge summary dictated two days later 
noted that on the night of surgery a post-op check disclosed the 
Veteran had a foot drop on ipsilateral side of surgery.  
According to the Veteran he was able to move his foot fine, but 
after X-ray came and took his films the strap of his abduction 
pillow was placed very tight but was eventually loosened.  The 
next morning the Veteran was diagnosed with peroneal nerve palsy 
and a positive tinnels sign with some pain at the site and 
tingling down to toes.  At the time the discharge summary was 
dictated the Veteran still was unable to dorsiflex the big toe, 
ankle, or evert foot.  An October 31, 2005 VA medical record 
noted a past medical or surgery history of left foot drop post op 
probably secondary to neuropraxia of the left peroneal nerve.  

A December 2005 VA medical record noted there had not been any 
return of function regarding the Veteran's post-op left foot 
drop.  A May 2006 VA neurology EEG/EMG consultation indicated 
that a nerve conduction study suggested that the Veteran had a 
severe lesion of the left sciatic nerve, most likely related to 
his hip surgery.  An August 2006 VA orthopedic progress note 
indicated that the Veteran developed a common peroneal palsy and 
subsequent foot drop as a result of the strap on his abduction 
pillow being over tightened and left in place too long after a 
post-op radiology visit.  In an August 2007 VA orthopedic 
progress note, a nurse practitioner wrote that the Veteran had 
left foot drop as a result of his left total hip arthroplasty.  

J.S.W., M.D., a private physician who reviewed some records 
furnished by the Veteran, wrote in May 2008 that his review of 
the records showed that the Veteran did not have any left-sided 
foot drop prior to surgery and that documentation exists that 
this was first noted on the day after surgery with mention made 
concerning the tightness of the abduction strap.  While somewhat 
ambiguous, this medical record does indicate that the Veteran's 
left foot drop may have been caused by the medical care received 
at VA for his hip replacement.

The Board notes that the claims file includes some medical 
records dated from the Veteran's hospitalization at the VAMC from 
October to December 2005, but does not include copies of consent 
forms the Veteran may have signed before his hip replacement 
surgery or doctors' or nurses' notes dated the night of October 
17, 2005, and for the days immediately following, concerning the 
post-op X-ray procedure.  The missing medical documentation might 
provide details of what specific risks the Veteran knew his VA 
surgery involved as well as provide details of the events 
surrounding the Veteran's post-op visit to the radiology 
department on the night of his surgery.  Those notes could reveal 
what observations were made, if any, when the X-ray technician 
allegedly touched the Veteran's incision and when the X-ray 
technician or nurse tightened the strap of the abduction pillow 
after X-rays were taken and how much time elapsed before the 
strap was loosened.  Doctors' and nurses' notes from the 
following days might also show the development, care, treatment 
and diagnosis of the Veteran's peroneal nerve palsy and whether 
medical personnel thought there was a medical connection between 
the Veteran's left foot drop and his post-op care.  

The Board's review of the claims file discloses that in January 
2006 and December 2007 the RO requested the Baltimore VAMC to 
"provide the original complete hospital clinical records file on 
which this claim is based, including doctors or nurses notes, 
medical and surgical records."  It does not appear that the 
complete clinical records have ever been associated with the 
claims file and there is no explanation for their absence.  

Therefore, on remand the RO/AMC shall contact the Baltimore VAMC 
and request all records related to the Veteran's hospitalization 
between October 17, 2005 and December 23, 2005 for left hip 
replacement surgery, and all associated treatment records for the 
Veteran's subsequent post-operative treatment, including reports 
concerning X-ray studies and visits to the radiology department, 
nurses' notes, doctors' notes, hospital summaries, operative 
reports, clinical records, and any documents related to obtaining 
the Veteran's informed consent for medical procedures.

In denying the claim the RO found there was no evidence the 
Veteran incurred any additional disability pursuant to his 
October 2005 left hip replacement surgery.  The Veteran's 
representative noted that the RO decided the claim without 
benefit of a VA examination or medical opinion.  The 
representative has requested a remand to further develop the 
case.

No VA medical review, examination, and opinion has been provided 
in this adjudication as to whether there is any additional 
disability arising from treatment for the Veteran's left hip 
replacement surgery, or whether any complication of the Veteran's 
post-operative care at the VAMC, such as a left foot drop, 
represented a failure to exercise the degree of care that would 
be expected of reasonable health care providers or was a 
reasonably foreseeable event.  

In this case, the Veteran has testified to the sequence of events 
which he considers post-operative negligence at the VAMC.  Dr. 
J.S.W. has indicated that there may be a relationship between the 
Veteran's left foot drop and the medical care received at VA for 
his hip replacement.  Yet there has been no comprehensive 
assessment by a VA medical professional as to any of the required 
elements of a Section 1151 claim and these are medical questions 
that the Board itself is not competent to address. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
While this case involves a § 1151 claim, and not a claim for 
service connection, the Board notes that there is medical and lay 
evidence submitted indicating that the Veteran's current left 
foot drop could be due to his post-operative care at the 
Baltimore VAMC.  As such, a remand is required so that a VA 
examiner can review the claims folder, examine the Veteran, and 
provide a comprehensive medical analysis of this § 1151 claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the following 
from the Baltimore, Maryland VAMC: complete 
medical inpatient/outpatient records related 
to the Veteran's hospitalization between 
October 17, 2005 and December 23, 2005 for 
left hip replacement surgery, and all 
associated treatment records for the 
Veteran's post-operative treatment and care, 
including X-ray reports, nurses' notes, 
doctors' notes, hospital summaries, operative 
reports, clinical records, and any documents 
related to informed consent.  

2.  Thereafter, the RO/AMC shall arrange for 
the Veteran to be examined by an appropriate 
physician to ascertain whether he has any 
additional disability (and specifically left 
foot drop) following or as a result of his 
left hip replacement surgery in October 2005 
at the Baltimore VAMC.  Prior to the 
examination, the claims folder and a copy of 
this Remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  
Based on examination of the Veteran and 
review of pertinent medical records, the 
physician should offer opinions responding to 
the following:

(a)  Does the Veteran have additional 
disability from (following) the October 2005 
surgical procedure?

(b)  If the response to (a) is yes, the 
examiner should identify the disability 
(indicating whether it includes left foot 
drop), and further provide a complete 
explanatory opinion whether it is at least as 
likely as not (at least a 50 percent or more 
probability) that the medical care provided 
(and resulting additional disability) 
involved any fault (i.e., carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault) on 
the part of VA in furnishing post-operative 
care or treatment, or is due to an event not 
reasonably foreseeable.  

The examiner must completely explain the 
rationale for all opinions given.  
Specifically, the examiner shall analyze how 
the surgical procedure, as well as pre- and 
post-operative care, was conducted (i.e., 
were there any anomalies and how were they 
addressed, etc.).  Opinions should be 
provided based on the results of any 
examination, a review of the medical evidence 
of record, and sound medical principles.  If 
the examiner finds it impossible to provide 
the requested opinion without resorting to 
mere speculation, he or she should so 
indicate and should further explain why an 
opinion cannot be rendered.

3.  Upon completion of the development 
requested above, the RO/AMC shall 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative shall be 
provided with a Supplemental Statement of the 
Case and afforded an adequate time to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


